Title: To Thomas Jefferson from Josiah Tattnall, Jr., 20 July 1802
From: Tattnall, Josiah, Jr.
To: Jefferson, Thomas


          
            Sir
            Louisville Georgia 20 July 1802
          
          The peculiar and distressing situation of a number of valuable Citizens, who were by the running of the dividing line between the Indians and this State in 1798, left out of the ordinary jurisdictional limits, induces me to solicit that the benevolent attention of the Chief Magistrate of the Union may be directed to their relief
          It appears that a Colo. Wafford and about five hundred other white Inhabitants were considered as having settled beyond the line and consequently on ground the property of the Cherokee nation of Indians, altho’ at the time of making their establishment it was the general belief they were within the limits—These persons therefore had not the least idea of either violating the Indian right or the law of the United States, but on the contrary were much astonished to find the line of demarkation such as was delineated—Since that period they have conducted themselves very orderly & have preserved harmony with the Indian Tribes, who at this time are unwilling to compel them to retire and leave their Crops buildings &c; altho’ I had given orders to several Colonels on our Frontier to aid the officer of the United States in carrying into execution the orders of the Secretary of War to that effect
          Thus circumstanced Sir the case of these unfortunate but valuable Citizens about to be deprived of their plantations and the earning of several years of hard labour, claims of me the justice of representing the facts to you and to Solicit in their behalf that a Treaty may be directed to be held with the Cherokees for the extinguishment of their claim to as much of the land as is pointed out in their petition addressed to you Sir as President of the United States and which I have the honor to inclose. The spot of Territory in question is small and is comprehended in the Articles of Agreement and Cession lately executed by the Commissioners on the part of the United States and those of Georgia as intended to be purchased of the Indians, and I am pursuaded from the information I have lately received that they would agree to the sale of it provided it appeared to be the wish of the General Government
          The three officers I had directed to assist the Federal Officer in accomplishing the removal above alluded to, were, Colonels Carnes, Easly & Harris of the Counties of Franklin, Clark & Jackson of this State, who from their readiness to Execute my order have gained the confidence & friendship of the Indians—I beg leave therefore to remark that these Gentlemen would be suitable persons to act in conjunction with Genls. Wilkinson & Pickens whom I apprehend would be selected as Commissioners for that purpose
          I feel confident Sir you will excuse the Liberty I have taken of addressing you in favor of these our suffering fellow Citizens, well Knowing the desire you possess of extending the fostering Arm of Government to the relief of those who are entitled to it in every part of the Republic.
          I have the honor to be Sir with sincere respect & esteem
          Yr Obt. hble Servt.
          
            Josiah Tattnall Junr.Governor of Georgia
          
        